DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 13 December 2021. Claims 1-2, 4-12, 14-17 and 19-20 are pending the application; claims 1, 4-12, 14-17 and 19-20 are amended; and claims 3, 13 and 18 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
announcement of simultaneous…” (See claim 11, line 8; and claim 17, lines 7-8).
Further, it is unclear what “simultaneous transmission or reception between the [links]” represents because the transmission does not go between the links; but rather, within the link-pair.” Examiner interprets claim 11 to be similar in scope as the other independent claims. As such, claim 11 is further interpreted as reciting “simultaneous transmission or reception within…” 
Appropriate correction is required to overcome this rejection.
The claims which depend upon claims 11 and 17 do not remedy this lack of clarity; therefore, claims 11-17 and 19-20 are rejected for lack of clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires “the first capability announcement comprises a frequency distance threshold equal to an absolute value of a frequency difference between a first center frequency of the first link and a second center frequency of the second link”.
Claims 7-8 depend upon claim 1 and recite, in part, “wherein the first capability announcement does not comprise a frequency distance threshold defining an absolute frequency difference between a first center frequency of the first link and a second center frequency of the second link…” Claim 9 recites, in part, “the first capability announcement includes only a synchronous mode capability” which appears to not include the feature of claim 1 of, “the first capability announcement comprises a frequency distance threshold equal to an absolute value of a frequency difference between a first center frequency of the first link and a second center frequency of the second link”. Accordingly, claims 7-9 are rejected due to improper dependent form for not including all of the features of claim 1 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2020/0288523 A1) in view of Suzuki et al. (US 2016/0227416 A1).

Regarding claim 1, Patil discloses a method for multi-band sharing in a wireless communication system comprising: 
transmitting a first capability announcement of a link-pair of a Multi-Link Device (MLD) (Fig. 1, [0085]-[0088] disclosing multi-link APs 105 and STAs 115; [0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).”), 
wherein the link-pair comprises a first link and a second link (Fig. 2, 205a and 205b, [0096]), 
the MLD receives a second capability announcement of simultaneous transmission or reception within the link-pair based on a communication channel of the MLD ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.). In some cases, the exchange of information may occur via a beacon signal, a probe request or probe response, an association request or an association response frame, dedicated action frames, an operating mode indicator (OMI), operations element (e.g., a high-efficiency (HE) operations information element (IE)) etc.”, and disclosing using an anchor channel for such purposes; [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time.”); 
transceiving with the first link of the MLD using a first transceiver mode based on the second capability announcement ([0089] “the transmissions on the first communication link 120 and the second communication link 120 may be synchronized); and 
transceiving with the second link of the MLD using a second transceiver mode based on the second capability announcement ([0089] “the transmissions on the first communication link 120 and the second communication link 120 may be synchronized).  
Patil suggests a frequency threshold for selecting between synchronous or asynchronous link aggregation ([0004] and [0098] If the aggregated links are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system), but does not disclose the following; however, Suzuki discloses wherein the capability announcement comprises a frequency distance threshold equal to an absolute value of a frequency difference between a first center frequency of the first link and a second center frequency of the second link ([0119]-[0124] in particular [0123] disclosing a exchanging a capability of the minimum center frequency distance for simultaneous communications). When Patil is viewed in light of this disclosure of Suzuki one of ordinary skill in the art would at once see a suggestion of transceiving with the first and second links based on the first and second capability announcements (Patil: [0089], [0091], [0096]; Suzuki [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Patil with the techniques taught by Suzuki because it would allow the multi-link devices to be flexible in supporting the multi-link aggregation schemes based on the capabilities of the user equipment or stations specifying whether or not they support multi-link communications and under what constraints they are capable of performing multi-link communications.

Regarding claim 2, Patil further discloses the method of claim 1 wherein the first transceiver mode and the second transceiver mode are a respective one of an asynchronous mode capability and a synchronous mode capability ([0089] “the transmissions on the first communication link 120 and the second communication link 120 may be synchronized. In other examples, the transmissions may be asynchronous.”).

Regarding claim 4, Patil further suggests the method of claim 1 wherein the first transceiver mode and the second transceiver mode each comprise an asynchronous mode capability when an absolute frequency difference between the first center frequency and the second center frequency is greater than the frequency distance threshold ([0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).

Regarding claim 5, Patil further suggests the method of claim 1 wherein the first transceiver mode and the second transceiver mode each have a synchronous mode capability when an absolute frequency difference between the first center frequency and the second center frequency is less than or equal to the frequency distance threshold  ([0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).

Regarding claim 6, Patil in view of Suzuki further suggests the method of claim 1 wherein a frequency band of the second link is changed from a second frequency band comprising the second center frequency, to a third frequency band comprising a third center frequency, wherein the first transceiver mode and the second transceiver mode each comprise an asynchronous mode capability when an absolute frequency difference between the first center frequency and the third center frequency is greater than the frequency distance threshold ([0088] disclosing the links can operate in the same band such as 5 GHz band in some cases and in other cases the links can each operate in different bands such as 2.4 GHz, 5 GHz and 6 GHz; [0004] and [0098] If the aggregated links are operating in the same band such as the 5GHz band and are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).

Regarding claim 7, Patil discloses the method of claim 1 wherein the first capability announcement does not comprise a frequency distance threshold defining an absolute frequency difference between a first center frequency of the first link and a second center frequency of the second link, and the link-pair transceive with a synchronous mode capability in response to a reduction of a frequency distance between the first center frequency and the second center frequency  ([0088] disclosing the links can operate in the same band such as 5 GHz band in some cases and in other cases the links can each operate in different bands such as 2.4 GHz, 5 GHz and 6 GHz; [0004] and [0098] If the aggregated links are operating in the same band such as the 5GHz band and are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system. it is obvious to one of ordinary skill in the art to omit certain features of Suzuki such as exchanging a capability of the minimum center frequency distance for simultaneous communications).

Regarding claim 8, Patil discloses the method of claim 1 wherein the first capability announcement does not comprise a frequency distance threshold defining an absolute frequency difference between a first center frequency of the first link and a second center frequency of the second link, and the first capability announcement does not change in response to an increase of a frequency distance between the first center frequency and the second center frequency  ([0088] disclosing the links can operate in the same band such as 5 GHz band in some cases and in other cases the links can each operate in different bands such as 2.4 GHz, 5 GHz and 6 GHz; [0004] and [0098] If the aggregated links are operating in the same band such as the 5GHz band and are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system. it is obvious to one of ordinary skill in the art to omit certain features of Suzuki such as exchanging a capability of the minimum center frequency distance for simultaneous communications).

Regarding claim 9, Patil further suggests the method of claim 1 wherein the MLD is an Access Point (AP) MLD, the first capability announcement includes only a synchronous mode capability, the MLD transmits a plurality of Physical Layer Convergence Procedure Protocol Data Units (PPDUs) over the first link and the second link, and the transmission of each of the plurality of PPDUs terminates at a same time ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc”; Fig. 11, 1101, [0151]-[0152] disclosing multi-link aggregation scheme 1101 and “PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized.”).  

Regarding claim 10, Patil further suggests the method of claim 1 wherein the MLD is an Access Point (AP) MLD, the first capability announcement includes only a synchronous mode capability, the MLD receives a plurality of Physical Layer Convergence Procedure Protocol Data Units (PPDUs) over the first link and the second link, and the reception of each of the plurality of PPDUs terminates at a same time ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc”; Fig. 11, 1101, [0151]-[0152] disclosing multi-link aggregation scheme 1101 and “PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized.”).  

Regarding claim 11, Patil discloses a Multi-Link Device (MLD) comprising: 
a first physical link of the Multi-Link Device (MLD) (Fig. 2, 205a, [0096]), wherein the MLD is configured to transmit a first capability announcement ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).”) and to transceive with the first physical link using a first transceiver mode based on the first capability announcement  ([0080] synchronously or asynchronously; [0089] “ the transmissions on the first communication link 120 and the second communication link 120 may be synchronized. In other examples, the transmissions may be asynchronous.” [0091] capabilities are exchanged to support the described multi-link aggregation techniques),
and the MLD receives a second capability of simultaneous transmission or reception between the first physical link and the second physical link based on a communication channel of the MLD, and, wherein the second physical link is configured to transceive using a second transceiver mode based on the first capability announcement and the second capability announcement ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.). In some cases, the exchange of information may occur via a beacon signal, a probe request or probe response, an association request or an association response frame, dedicated action frames, an operating mode indicator (OMI), operations element (e.g., a high-efficiency (HE) operations information element (IE)) etc.”, and disclosing using an anchor channel for such purposes; [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time.”).  
Patil suggests a frequency threshold for selecting between synchronous or asynchronous link aggregation ([0004] and [0098] If the aggregated links are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system), but does not disclose the following; however, Suzuki discloses wherein the capability announcement comprises a frequency distance threshold equal to an absolute value of a frequency difference between a first center frequency of the first link and a second center frequency of the second link ([0119]-[0124] in particular [0123] disclosing a exchanging a capability of the minimum center frequency distance for simultaneous communications). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Patil with the techniques taught by Suzuki because it would allow the multi-link devices to be flexible in supporting the multi-link aggregation schemes based on the capabilities of the user equipment or stations specifying whether or not they support multi-link communications and under what constraints they are capable of performing multi-link communications.

Regarding claim 12, Patil discloses the MLD of claim 11 wherein the first transceiver mode and the second transceiver mode are a respective one of an asynchronous mode capability and a synchronous mode capability ([0089] “the transmissions on the first communication link 120 and the second communication link 120 may be synchronized. In other examples, the transmissions may be asynchronous.”).  

Regarding claim 14, Patil further suggests the MLD of claim 11 wherein the first transceiver mode and the second transceiver mode each comprise an asynchronous mode capability when an absolute frequency difference between the first center frequency and the second center frequency is greater than the frequency distance threshold ([0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).  

Regarding claim 15, Patil further suggests the MLD of claim 11 wherein the first transceiver mode and the second transceiver mode each have a synchronous mode capability when an absolute frequency difference between the first center frequency and the second center frequency is less than or equal to the frequency distance threshold ([0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).  

Regarding claim 16, Patil in view of Suzuki further suggests the MLD of claim 11 wherein a frequency band of the second physical link is changed from a second frequency band comprising the second center frequency, to a third frequency band comprising a third center frequency, wherein the first transceiver mode and the second transceiver mode each have an asynchronous mode capability when an absolute frequency difference between the first center frequency and the third center frequency is greater than the frequency distance threshold ([0088] disclosing the links can operate in the same band such as 5 GHz band in some cases and in other cases the links can each operate in different bands such as 2.4 GHz, 5 GHz and 6 GHz; [0004] and [0098] If the aggregated links are operating in the same band such as the 5GHz band and are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).  

Regarding claim 17, Patil discloses a method for multi-band sharing in a wireless communication system comprising: 
transmitting a first capability announcement of a link-pair of an Access Point (AP) Multi-Link Device (MLD) (Fig. 1, [0085]-[0088] disclosing multi-link APs 105 and STAs 115; [0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).”; Fig. 2, 205a and 205b, [0096]), wherein the link-pair comprises a first link and a second link (Fig. 2, 205a and 205b, [0096]), 
and the AP MLD receives a second capability of simultaneous transmission or reception within the link-pair based on a communication channel of the AP MLD; and transceiving with the first link of the AP MLD using a transceiver mode based on the first capability announcement and the second capability announcement ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.). In some cases, the exchange of information may occur via a beacon signal, a probe request or probe response, an association request or an association response frame, dedicated action frames, an operating mode indicator (OMI), operations element (e.g., a high-efficiency (HE) operations information element (IE)) etc.”, and disclosing using an anchor channel for such purposes; [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time.”).  
Patil suggests a frequency threshold for selecting between synchronous or asynchronous link aggregation ([0004] and [0098] If the aggregated links are close enough in frequency, they experience adjacent channel interference [0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system), but does not disclose the following; however, Suzuki discloses wherein the capability announcement comprises a frequency distance threshold equal to an absolute value of a frequency difference between a first center frequency of the first link and a second center frequency of the second link ([0119]-[0124] in particular [0123] disclosing a exchanging a capability of the minimum center frequency distance for simultaneous communications). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Patil with the techniques taught by Suzuki because it would allow the multi-link devices to be flexible in supporting the multi-link aggregation schemes based on the capabilities of the user equipment or stations specifying whether or not they support multi-link communications and under what constraints they are capable of performing multi-link communications.

Regarding claim 19, Patil further discloses the method of claim 17 wherein the transceiver mode comprises an asynchronous mode capability when an absolute frequency difference between the first center frequency and the second center frequency is greater than the frequency distance threshold ([0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).  

Regarding claim 20, Patil further discloses the method of claim 17 wherein the transceiver mode comprises a synchronous mode capability when an absolute frequency difference between the first center frequency and the second center frequency is less than or equal to the frequency distance threshold ([0107] A BSS may support unsynchronized multi-link aggregation when links are spread far apart in frequency, such that these links are less likely to cause or experience ACI. If links are close in frequency, the BSS may implement a synchronized system).  

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s amendment has effectively overcome the rejection of claims 11-12 and 14-16 under 35 U.S.C. § 101; however, this is not for the reason argued by applicant. The addition of the term “physical” to define a radio link is not sufficient to encompass statutory subject matter. It is the preamble of the claim which recites “A Multi-Link Device (MLD)” and features in the body of the claim “wherein the MLD is configured to transmit…and to transceive…the MLD receives” that impart structure of a transceiver to the MLD for performing the functions of “transmit” and “receives” that effectively moves the claim construction into a tangible apparatus which is “configured to” perform these functions.

Claim Rejections - 35 USC § 112
Applicant’s amendments have introduced other issues with respect to 35 U.S.C. § 112 as identified above.

Claim Rejections - 35 USC § 102/103
Applicant’s amendments have effectively overcome the rejections under 35 U.S.C. § 102; therefore, said rejections are withdrawn.
Applicant argues the features “the MLD receives a second capability announcement of simultaneous transmission or reception within the link-pair based on a communication channel of the MLD” are not found in the references of record.
Examiner respectfully disagrees. For example, Patil discloses the access points (APs) and stations (STAs) “exchange” capability information with requests and responses using an anchor channel seen by examiner as a two-way communication between the APS and STAs which includes receiving messages in the exchange from STAs in order to establish the manner in which the multiple links will be utilized ([0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).  In some cases, the exchange of information may occur via a beacon signal, a probe request or probe response, an association request or an association response frame, dedicated action frames, an operating mode indicator (OMI), operations element (e.g., a high-efficiency (HE) operations information element (IE)) etc.”, and disclosing using an anchor channel for such purposes; [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time.”).
Further, Suzuki expressly discloses, “the UE can signal additional UE capabilities, including the following, for example…No support of simultaneous WLAN and LTE-U operations…Support of simultaneous WLAN and LTE-U operations” among other capabilities (See Suzuki: [0119]-[0124]).
The reference of record Huang discloses similar features with respect to “negotiating” how the channels will be utilized in accordance with the features cited in Huang in the office action mailed on 08 October 2021.
As such, applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2020/0037288 A1); Cao et al. (US 2020/0329444 A1); Min et al. (US 2020/0214036 A1); Stacey et al. (US Patent No. 11,134,542); Stacey et al. (US 2020/0221545); Patil et al. (US 2019/0082463 A1); Patil et al., “Multi-Link Operation: Design discussion, 2019-05-02, IEEE 802.11-19/0823r0; Jang et al. “Overview of Full Duplex over Multi-Band (FD-MB) for EHT, 2018-11-13, IEEE 802.11-18/1908r0; Chu et al. “Multi Band Operation Discussion”, 2019-05-14, IEEE 802.11-19/0821r0; Chu et al. “Multiple Link Operation Capability Announcement”, 2019-07-06, IEEE 802.11-19/1159r0.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461